 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTimes-Herald, Inc. and San Francisco-OaklandNewspaper Guild, Local 52, Newspaper Guild,AFL-CIO. Case 20-CA-14708November 28, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBEIRSJENKINS AND PENEI.LOOn July 17, 1980, Administrative Law JudgeClifford H. Anderson issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.Contrary to our dissenting colleague, we agreewith the Administrative Law Judge that the Re-spondent did not violate Section 8(a)(1) of the Actwhen, in response to a question asked by a supervi-sory member of the unit, it told him there was away the employees could end the strike and re-ferred him to the Regional Office of the Board.The facts are undisputed. Under the terms of thelast collective-bargaining agreement the position ofsports editor was included in the bargaining unit.During the negotiations for a new agreement, theRespondent proposed that the position be excludedfrom the unit. The Respondent continues to main-tain this position but its proposal has not been ac-cepted by the Union. On June 20, 1978, the Unionstruck the Respondent. Shortly thereafter, the Re-spondent hired permanent replacements for thestriking employees. Waters was hired as a replace-ment for the striking sports editor.On June 18, 1979, Waters initiated a conversationwith Langeliers, the Respondent's business man-ager. He asked if there was any way to end theyearlong strike. Langeliers indicated that there wasand gave Waters the phone number of the Region-al Office of the Board. Thereafter, Waters receiveda decertification petition from the Board which hefiled on June 25.1The Administrative Law Judge found that whileWaters was a supervisor he was also a member ofthe unit. Citing Montgomery Ward & Co., Incorpo-We note, as did the Administrative Law Judge, that the filing of adecertification petition by a statutory supervisor renders the petition in-valid. Clyde J Merris, 77 NLRB 1375 (1948)253 NLRB No. 66rated, 115 NLRB 645 (1956), the AdministrativeLaw Judge found that the Respondent was not re-sponsible for Waters' antiunion conduct absent evi-dence that the Respondent encouraged, authorized,or ratified the conduct or that the supervisor actedin such a manner as to lead the employees to rea-sonably believe that he was acting on behalf ofmanagement. The Administrative Law Judge foundthat there was no evidence of unlawful involve-ment by the Respondent nor any evidence of theemployees' beliefs and dismissed the complaint.Our dissenting colleague would not apply Mont-gomery Ward & Co., because, inter alia, there wasno evidence that Waters, a replacement for hisstriking predecessor, ever joined the Union or"made common cause with the unit members."However, Montgomery Ward & Co. does not re-quire this evidence, and the Board has long heldthat strike replacements-like Waters-are pre-sumed to support the Union in the same ratio asthose they replace. The Board has also held that astrike replacement is not presumed to reject theunion as his bargaining representative.2Nor do we share our dissenting colleague's beliefthat the information Langeliers conveyed toWaters constituted express authorization for his ac-tions. Indeed, the test is whether the Respondent'sconduct constitutes more than ministerial aid. Con-sequently, the Board found in Consolidated Rebuild-ers, Inc.,3that the employer's providing a list ofemployee names and addresses to an attorney rep-resenting a decertification committee was not aviolation. The Board has also refused to find a vio-lation when an employer advised two union em-ployees who desired to cross a picket line andreturn to work to see an attorney. The Boardadopted the Administrative Law Judge's findingthat "[i]t appears that the lawyer merely answeredquestions voiced by the employees, pointed out thevarious legal activities they could engage in, andleft the decision up to them."4Finally, there is ab-solutely no evidence that any employee reasonablybelieved Waters was acting on behalf of manage-ment. As found by the Administrative Law Judge,the General Counsel failed to present any evidencerelating to the circumstances in which the solicita-tions were made. We therefore cannot agree withour dissenting colleague that Waters' conduct vio-lated Section 8(a)(1) of the Act, and we affirm theAdministrative Law Judge's findings and dismissthe complaint in its entirety.See Pennco. Inc., 250 NL.RI No. 93 (1980). and cases cited therein:' 171 NLRB 1415 at 1417 (1968).4Solar .tircraji Company, 10() NLRB 130 at 134 (1954)524 TIMES-HERAL.D, INC.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER JENKINS, dissenting:I dissent from my colleagues' affirmance of theAdministrative Law Judge's dismissal of the 8(a)(l)violation based on Supervisor Waters' solicitationof employee signatures on a decertification petition.The facts show that the Union commenced tostrike on June 20, 1978, in support of its bargainingdemands for a successor contract to its prior col-lective-bargaining agreement which had expired onDecember 31, 1976. Waters was hired as permanentstriker replacement on July 17, 1978, into the posi-tion of sports editor, a supervisory position and onewhich was included in the contractual bargainingunit description. In that position Waters exercisedsupervisory authority, including effectively recom-mending the hire of two sports reporters to replacestriking employees. On June 18, 1979, Waters askedthe Respondent's business manager, Langeliers,how the employees could end the year-old strike.Langeliers told Waters that he could not, on adviceof counsel, discuss such matters, but he respondedto Waters' question by describing in name or con-cept the decertification process. He also furnishedWaters with the telephone number of the Board'sRegional Office. Waters thereupon obtained a de-certification petition from the Board by mail, solic-ited employee support therefor, and filed the peti-tion with the Board's Regional Office on June 25,1979.From the foregoing, my colleagues have con-cluded, in agreement with the Administrative LawJudge, that Waters' solicitation of employee sup-port is not unlawful under the principle of Mont-gomery Ward & Co., Incorporated,5which presumesthat a supervisor-bargaining unit member is notconsidered by employees to be a representative ofmanagement. Contrary to the majority, I findWaters' de jure inclusion in the unit during thestrike to be an insufficient basis for application ofMontgomery Ward, supra. Certainly, there is no evi-dence that Waters either joined the Union or inany other manner made common cause with theunit members. Moreover, the bare fact of inclusionof the sports editor classification in the contractualunit description, particularly here in the absence ofany agreement for almost 3 years, holds more sig-s 115 NLRB 645 1956), enfd 242 F 2d 497 (2d Cir 1957), cert denied355 U.S 829.nificance as an historical fact than as a current in-dustrial reality. On the contrary, the fact thatWaters was brought in as a strikebreaker hardlycould have been overlooked by the Respondent'semployees. In addition, Waters' employment in asupervisory capacity during the strike, includinghis part in hiring other strikebreakers, amplyserved to distinguish him from the rank-and-fileemployees, in their eyes.6In sum, whether or notLangeliers' assistance to Waters constitutes expressauthority for attribution to the Respondent forWaters' actions, which I believe to be the case, ormerely whether the employees reasonably believedthat Waters was acting on management's behalf, Ifind that the instant facts clearly make out a viola-tion of Section 8(a)(l) of the Act, and I would sofind.7s See Duo-Bed Corporation, 172 NLRB 1581, fn I (1968)7 Assuning, rguiendo, as my colleagues contend, that Langeliersmerely gave ministerial aid rather than express authorl7atiorn or encour-agement to the circulation of the decertification petition, their refusal tohold the Respondent responsible for this concededl unlawful conduct sa statutory supervisor, in reliance upon Montgomery HWard & Co., supra, isclearly erroneous The Board, in Montgomery Ward, refused to attributeto an employer otherwise unlawful threats and interrogation b a super-visor-bargaining unit member based on a finding that the employees in-volved regarded him as one of themselves and would not therefore con-sider his statements or actions as those of management The Board's find-ing therein was predicated on evidence of the union's agreement to thatindividual's voting eligibility for inclusion in the bargaining unit, and hadthe effect of carving out an exception to the principle of respondeat supe-rior Here, the Respondent has failed to carry its burden of establishingsome evidentiary basis for concluding that the employees regardedWaters, rather than Waters' predecessor, as one of themselves On thecontrary. the edence f Waters as a strikebreaker, statutory supervisor,and circulator of an antiunion petition demonstrably identifies his inter-ests as aligned with management rather than with those of rank-and-fileemployees, and accordingly renders the .tonrtgomerr 4rd doctrine inap-plicable herein.DECISIONSTATEMENT 01 T-HI CASECLIFFORD H. ANDERSON, Administrative Law Judge:This case was heard before me at Vallejo, California, onMay 1, 1980, pursuant to a complaint issued by the Re-gional Director of the National Labor Relations Boardfor Region 20 on December 17, 1979, based on a chargeagainst the Times-Herald, Inc. (hereinafter called Re-spondent) filed by the San Francisco Oakland News-paper Guild, Local 52, Newspaper Guild, AFL-CIO(hereinafter the Guild or the Union), on July 12, 1979.The complaint alleges that Respondent violated Sec-tion 8(a)(1) of the National Labor Relations Act (herein-after called the Act) by circulating a petition among em-ployees seeking to decertify the Union.Respondent filed an answer to the complaint datedDecember 28, 1979, and filed a Motion for SummaryJudgment with the Board on February 6, 1980. The Gen-eral Counsel filed an opposition to Respondent's motiondated February 15, 1980. On February 20, 1980, theBoard issued an order transferring the case to the Boardand an Order to Show Cause why Respondent's motion525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould not be granted. The General Counsel filed amotion for reconsideration on February 26, 1980, andRespondent filed a reply in opposition dated March 4,1980. The General Counsel then filed a March 21, 1980,motion to strike and motion for leave to reply to Re-spondent's response. On April 7, 1980, the Board issuedan order denying Motion for Summary Judgment and re-manding proceeding to Regional Director. Thereafter,following issuance of notice of hearing, the case washeard.All parties were given full opportunity to participateat the hearing, to examine and cross-examine witnesses,to introduce other evidence, to argue orally, and to filepost-hearing briefs. Timely post-hearing briefs were re-ceived from the General Counsel and Respondent.Upon the entire record herein, including the motionsand supporting memoranda filed with the Board,' andfrom my observation of the witnesses and their demea-nor, I make the following:FINDINGS OF FACT2I. JURISDICTIONRespondent is a newspaper publisher with an officeand place of business in Vallejo, California. It is there en-gaged in the publication, circulation and distribution ofthe Times-Herald, a daily newspaper, in the general areaof the city of Vallejo and Sonoma and Napa counties.Annually Respondent receives in excess of $200,000 fromthese operations. Further, it holds membership in or sub-scribes to various interstate news services, including theAssociated Press, publishes various nationally syndicatedfeatures, including the Jack Anderson column and adver-tises nationally sold products, including items offered forsale by Safeway Stores.II. I.ABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.IIll. THE ALLEGED UNFAIR LABOR PRACTICEA. The Basic IssuesThe General Counsel contends that Respondent,through its alleged supervisor, Sports Editor Richard L.Waters, solicited employees to sign a petition opposingcontinued union representation. The General Counselcontends the conduct of Waters is attributable to Re-spondent as its agent and thereby violates Section 8(a)(l)of the Act. Respondent admits neither the supervisorystatus of Waters nor the conduct attributed to him. Itfurther avers that Waters was a member of a bargainingunit which the Union represented. This fact, Respondentargues, saves Respondent from responsibility or account-The General Counsel objected to the receipt into evidence of themotions and supporting memoranda filed by the parties with the Board Iconsider these documents to constitute a necessary portion of the formalpapers laying the basis for the hearing in the case.2 The record evidence was substantially undisputed. Except where spe-cifically noted, there was no factual dispute as a result of the pleadings,stipulations or the uncontested testimony of credible witnesses.ability for any otherwise wrongful actions alleged tohave been committed by Waters.B. Facts1. BackgroundThe Guild has represented Respondent's editorial andadvertising employees for some period. The last collec-tive-bargaining agreement between the parties expired onDecember 31, 1976. The Guild began a strike against Re-spondent on June 20, 1978, in support of its bargainingdemands. The strike continued as of the time of the hear-ing.The editorial department of Respondent has approxi-mately 29 employees. The department staff consists ofthe Editor, the Managing Editor, four subeditors-thesports, panorama, city, and news editors, and other newsemployees. The sports department in turn is staffed bythe sports editor and three sports reporters. Under theterms of the most recent contract, the sports editor wasincluded in the bargaining unit. Respondent in late 1976sought in contract negotiations with the Guild to excludethe panorama and sports editor positions from the bar-gaining unit as supervisory positions. While the proposalconcerning the panorama editor was subsequently with-drawn, Respondent maintained its position with respectto the sports editor after the commencement of thestrike. There is no evidence in the record to indicate thatthe Guild has at any time accepted the proposal toremove the sports editor from the unit or that Respond-ent unilaterally implemented its proposal. Presumably theunit remains as described in the most recent contract.When the strike commenced, the then sports editor, amember of the Guild, the other sports department em-ployees, and other employees in the bargaining unitceased work and struck in support of the Guild. It ap-pears that soon thereafter all the striking employees werepermanently replaced and, so far as the record reflects,none of the striking employees have returned to work.2. The hiring and duties of Sports Editor RichardL. WatersWith all the employees in the sports department andother employees supporting the strike, Respondent beganto hire permanent replacements in June 1978. Approxi-mately 28 employees were hired within a short period oftime. Waters was hired on July 17, 1978, as the sportseditor and remained in that position as of the time of thehearing. One sports department employee, sports report-er Jeff Rubin, had been hired just before Waters hadbeen hired. Sports reporters, Cary Rubin and Ken Rich-ardson, were hired within a few weeks after Waters.Waters was hired at a time when the strike replace-ment hiring program was underway. At the time of hishire he was informed that he would have a role in hiringsports reporters for the two remaining vacancies causedby the strike. Waters interviewed prospective applicantsand did not bring to higher management's attention thoseapplicants he felt were not satisfactory. Waters recom-mended the hire of Richardson to Editor Jimmy Jonesafter interviewing him. Based on Waters' recommenda-526 TIMES-HERALD. INC.tion, Jones authorized Waters to hire Richardson as asports reporter and Waters hired him. Gary Rubin, too,was interviewed and recommended for hire by Waters.The sports editor functions as a sports reporter alongwith the three sports reporters in the department. He isalso responsible for scheduling and coordinating the ac-tivities of the sports reporter and has authority to makeand shift their assignments as necessary. He has responsi-bility for the quality and form of new articles in thesports department. While better paid than his reporters,the sports editor was at all times a bargaining unit orcontract position. Waters was told at the time of his hirethat he would be paid pursuant to the contract. There isno record evidence that the sports editor classificationever ceased to be treated as a unit or contract position.Waters at no time became a member of the Guild.3. June 1979In early June 1979, Waters and other employees notedthat the strike was approaching its anniversary. On June18, 1979, Waters initiated a conversation with BusinessManager Duane Langeliers, an admitted supervisor, inLangeliers' office.Waters raised the subject of the strike. He noted thatthe strike was soon to be a year old and asked if that factmeant that the strike would then end. Langeliers said thestrike would not end and also noted that, on advice ofcounsel, he could not discuss the matter with Waters.Langeliers added however that he could answer ques-tions put to him by Waters. Waters asked if there wasany means whereby the employees could end the strike.Exactly what was said next is somewhat unclear. In anycase, Langeliers described by name or concept the decer-tification process available to employees covered by theAct. Langeliers did not elaborate, but referred Waters tothe Regional Office of the Board proffering the Board'stelephone number. At the time of this conversationWaters had been unaware of the decertification proce-dure.Waters contacted the Board office and ultimately re-ceived a decertification petition in the mail from theBoard. He solicited employee signatures in support of thepetition during the interim period and filed it on June 25,1979.The petition, docketed as Case 20-RD-1574, isblocked by the instant case.There was no evidence introduced of other employerunfair labor practices or union animus generally.C. Analysis and Conclusions1. The supervisory status of WatersWaters clearly effectively recommended the hire ofemployee Richardson and played a role in the hiring ofGary Rubin. The exercise of this authority alone is suffi-cient to render him a supervisor within the meaning ofthe Act. Further his duties generally as the sports editorin coordinating and reviewing the work flow and workquality within the sports department coupled with his re-sponsibilites to interview and screen job applicants aug-ment this finding. While he was clearly a low-level su-pervisor, there is no doubt, and I find, that Waters, assports editor, was at all relevant times a supervisorwithin the meaning of Section 2(11) of the Act.2. The unit status of WatersThe previous sports editor was a member of the Guildand a striker on its behalf. The most recent contractclearly covered the sports editor position both by its lan-guage and the practice of the parties. When Waters washired he was told the contract applied to his position.There is no evidence that his inclusion in the unit wasever changed. These facts clearly indicate that the posi-tion of sports editor was a unit position and that Watersas sports editor was in the unit.During negotiations both before and after the strike'scommencement, Respondent sought to exclude the sportseditor position from the bargaining unit as supervisory.There is no evidence however that Respondent imple-mented its proposal unilaterally or that the Guild agreedto delete the sports editor position from the unit. I amunable to find that Respondent's proposal changed thescope of the unit without evidence of a change in inter-pretation or application of the contract by the parties.Accordingly, I conclude that at all times relevant the po-sition of sports editor was a unit position and that Waterswas a unit member.3. Whether Respondent initiated, encouraged, orratified Waters' conduct in soliciting employeesupport for the decertification petitionThe General Counsel argues that Respondent bears lia-bility for Waters' actions, in part, because it initiated orencouraged them. The record shows that Waters cameto Business Manager Langaliers' office on his ownmotion and inquired concerning the effect of the upcom-ing anniversary of the strike. In that meeting Waterslearned from Langeliers that a method of decertificationexisted. Waters left this meeting with the phone numberof the Regional Office of the Board supplied to him byLangeliers. He then commenced the decertification proc-ess including his solicitation of employees.I have examined the Langeliers-Waters conversation todetermine if Langeliers' question-answer limitation wasdesigned to be a Socratic dialogue or other coded com-munication intended to induce Waters to file a decertifi-cation petition. I do not find that the conversation wasso intended or had that effect. Waters raised the issue ofthe strike. Langeliers correctly noted it would not endby mere passage of time. Waters then inquired if therewas any means of ending the strike; i.e., removing theUnion. Langeliers replied with information either specificor general about the existence of the decertification proc-ess.3While it is true that until this moment Waters didnot know about the possibility of decertification, Icannot say that telling an individual who is seeking toremove the union that a decertification procedure existsis encouraging or inducing him to undertake such acourse of conduct. Nor was it improper to supply3 It is unnecessary to resolve the variance in the versions f the con-versation Were it necessary I would credit Langeliers who it seemed tomc had a better memory of the events527 DECISIONS OF NATIONAL. LABOR REI.ATIO()NS 13)ARDWaters with the Board's telephone number. This is thesole conversation in evidence supporting the GeneralCounsel's inducement theory.41 cannot find that this evi-dence is sufficient to sustain the General Counsel'sburden of proof with respect to this aspect of its case.Based on all of the above, I find that Respondent at notime induced, encouraged, authorized, or ratified Waters'actions in seeking employee support of the decertifica-tion petition.4. Is Respondent liable for the acts of Waters insoliciting employee support for a decertificationpetition?5The resolution of the threshold issues, supra, leaves buta single narrow question remaining: Is an employer liablefor the conduct of its low-level supervisor who is also amember of the bargaining unit if the supervisor seeks em-ployee support for a decertification petition?6Whilenarrow, the question presented requires a step by step ex-plication of applicable principles.Correctly, all parties accept the proposition that anagent of management cannot become involved in procur-ing employee support for an antiunion petition withoutviolating Section 8(a)(l) of the Act. The parties furtheragree that, while generally an employer is liable for theconduct of its supervisors, the situation where a supervi-sor is also a bargaining unit member presents a specialcase. The oft-cited case in the area, Montgomery Ward &Co.. Incorporated,7sets the following standard:Statements made by such a [unit member] supervi-sor are not considered by employees to be the rep-resentations of management, but of a fellow employ-ee. Thus they do not tend to intimidate employees.For that reason, the Board has generally refused tohold an employer responsible for the antiunion con-duct of a supervisor included in the unit, in the ab-sence of evidence that the employer encouraged,authorized, or ratified the supervisor's activities oracted in such manner as to lead employees reason-4 There is o evidence ill the record of any contact with employees byany supervisor save Waters concerning the Union. As noted, nfra, theonly evidence concerning Waters' contact with employees is that he so-licited support for the petition from unnumbered and unidentified em-ployees between June 18 and June 25, 1979.' The General Counsel has not alleged the actual filing of the decertifi-cation petition as a violation of the Act. Nor is the validity of the petitiondependent on a finding of a violation in the instant case. It would seem,unlike the unfair labor practice issue heiin, that a per se' rule exists underSec. 9 of the Act rendering any decertification petition filed by a statu-tory supervisor invalid. Clyde J Merris, 77 NLRB 1375 (1948); ModernHard Chrome, etc., 124 NLRB 1235 (1959); Morganton Full Fashioned Ho-siery Co., 102 NLRB 134 (1953) cf. Star Brush Manufacturing Co., Inc.,100 NLRB 679 (1952)6 The question presented must be resolved without consideration of thecircumstances of the solicitation or the identity of the employees solicit-ed. The sole evidence in the record concerning Waters' actions is his bareassertion that he solicited employee signatures as part of a showing ofinterest in support of a decertification petitionl which he subsequentlyfiled with the Board. There is no evidence concerning the number of m-ployees who were solicited, what the circumstances of the solicitationswere, what was said to the employees. or if Waters supervised the em-ployees he solicited' 115 NLRB 645, 647 (1956), enfd. 242 F.2d 497 (2d Cir. 1957). cert.denied 355 U.S 829 (1957).ably to believe that the supervisor was acting forand on behalf of management.The General Counsel established a prima facie viola-tion of Section 8(a)(l) of the Act when it proved that asupervisor in Respondent's employ solicited employeesupport for a union decertification petition. Respondent,however, has established, by way of an affirmative de-fense, that the supervisor was also a unit member. In myview, Montgomery Ward and its progeny" estabish aburden on the General Counsel in such circumstances toproduce evidence either (1) of Respondent's encourage-ment, authorization, or ratification of the conduct whichI have found, supra, did not occur or (2) of conductwhich might lead employees reasonably to believe thatthe supervisor was acting for and on behalf of manage-ment. Since the record is totally devoid of evidence con-cerning the solicitations,9or indeed any Respondent-em-ployee contact other than the solicitations by Waters, itfollows that the General Counsel has failed to meet itsburden and the complaint must be dismissed. This is sobecause Montgomery Ward requires affirmative evidenceby the General Counsel lacking on this record.The General Counsel argues in its memoranda to theBoard and on brief to me that the force of MontgomeryWard has been lessened if not reversed, sub silentio, bythe Board in Roman Catholic Diocese of Brooklyn, HenryHald High School Association, Nazareth Regional HighSchool, 222 NLRB 1052 (1976), reversed in relevant partsub nom. Nazareth Regional High School v. N.L.R.B., 549F.2d 873 (2d Cir. 1977). There the Board, reversing theadministrative law judge, found both the filing of a de-certification petition and the solicitation of employee sig-natures in support thereof by statutory supervisors violat-ed Section 8(a)(l) of the Act. This was so, even thoughthe supervisors were within the bargaining unit. Whilethe factual basis of the case when compared to its ulti-mate holding does raise certain questions concerning thecontinued vitality of Montgomary Ward, I note that theBoard did not overrule Montgomery Ward or directly ad-dress the Montgomery Ward line of cases in its deci-sion.'°Accordingly I find that Roman Catholic Dioceseof Brooklyn has not reversed or modified MontgomeryE.g., Nassau and Suffolk Contractors' Association, Inc., 118 NLRB 174(1957); Dayton Blueprint Company, Inc.. 193 NLRB 1100 (1971) CMarkus lHardware, Inc., 243 NLRB 903 (1979); Breckenridge GasolineCompany, 127 NLRB 1462 (1960).9 In his brief the General Counsel notes the relationship of the sportsreporters to the sports editor in arguing that the solicitations were viola-tive of the Act. There is no record evidence identifying who among Respondent's employees ssas solicited by Waters. Therefore I cannot con-elude that sports reporters were solicited. Nor can I make assumptionsthat solicited employees would have been implicitly or expressly awareof Waters' s,servisory status because of Waters' conduct or otherwise.The record is simply devoiJ of any evidence on which to make such afinding. The relationship of the sports department and the sports editor tosolicited employees is totally unknown in this record.'o While the decision of the U S. Court of Appeals for the Second Cir-cuit in Nazarelh is not binding on me, it was on the basis of a MontgomerWard analysis that the court reversed the Board Presumably, were theBoard to have abandoned or overruled Montgorery Ward, its counselwould have made such an argument to the circuit court in the enforce-merit litigation in Nazareth.528 TIMES-HERALD, INC.Ward and accordingly that the latter's teachings mustcontrol this case.The General Counsel also argues that the relationshipof Waters to the other employees must be viewed in thecontext of the year-old strike and the fact that the strik-ing employees had been permanently replaced. The factthat the entire current sports department staff was hiredafter the commencement of the strike by the Guild andthe fact that the strike continued during the events inissue are relevant factors in considering if employeesviewed Waters as a fellow employee or as a supervisor.What defeats the General Counsel's argument, in myview, is the complete paucity of evidence concerning theidentity and circumstances of the solicitations or what, ifanything, was done by Respondent to make employeesreasonably believe Waters was acting for and on behalfof management when soliciting support for the antiunionpetition. I agree that the strike and other circumstancesare proper factors to be considered as part of the contextof events. I am unable to consider them sufficient, stand-ing alone, to support a finding that employees viewedWaters' conduct herein as "supervisory."Board law in this area, in my view, requires a case-by-case analysis of the solicitations with consideration of allrelevant factors which could affect employee perceptionof the role of the supervisor-unit member. I believe theGeneral Counsel, by not adducing evidence of the solici-tations or of how employees perceived Waters, is seekingto apply a per se rule in effect, reversing MontgomeryWard. I reject any such per se rule as contrary to long-standing Board law. I do not find such a per se rule con-tained in the Roman Catholic Diocese of Brooklyn case.Accordingly I find that the General Counsel has failed tosustain his burden of proof concerning the allegation.5. Summary and conclusionsI have found Sports Editor Waters to be a statutorysupervisor and a member of the bargaining unit. I furtherfound that between June 18 and 25, 1979, he solicitedcertain unidentified employees of Respondent to supporta petition seeking to decertify the Guild as representativeof Respondent's employees.I have found that the holding of Montgomery 1 Ward asapplied to this case was unmodified by the Board's deci-sion in Roman Catholic Diocese of Brooklyn. Accordinglythe instant case requires an examination of the circum-stances of the solicitation and the actions of the Re-spondent in identifying Waters as its agent to determineif the employees solicited could have reasonably believedWaters was acting for management in soliciting supportfor the decertification petition. There being no evidenceof the circumstances of the employee solicitation or Re-spondent's holding out to employees the authority of thesports editor, I find that the General Counsel has not methis burden of proof in the case. Accordingly, I shall dis-miss the complaint.CONCUSIONS OF LA"W1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent bears no responsibility for the conductof its statutory supervisor, Sports Editor Waters, in solic-iting employee support for a petition to decertify theUnion.4. For the reasons specified in paragraph 3, above, Re-spondent did not violate Section 8(a)(l) of the Act as al-leged in the complaint.(Recommended Order for dismissal omitted from pub-lication.]529